       Case: 1:21-cv-00423-JPC Doc #: 1 Filed: 02/23/21 1 of 10. PageID #: 1




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO

LELAND FOSTER,                              )
                                            )
               Plaintiff,                   )       Case No. 1:21-cv-423
v.                                          )
                                            )       Judge
West Valley Plaza West LLC, an Ohio limited )
liability company,                          )       Magistrate Judge
                                            )
                                            )
               Defendant.



       NOW COMES Leland Foster, individually, by and through the undersigned counsel,

Owen B. Dunn, Jr. and Valerie J. Fatica, Counsel for Plaintiff, who hereby files this Complaint

against the named Defendant for injunctive relief, damages, attorneys’ fees, litigation expenses,

and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”),

alleging as follows:

                                 JURISDICTION AND VENUE

1.     This action is brought by the Plaintiff, Leland Foster, individually, and on behalf of

       individuals similarly situated, pursuant to the enforcement provision of the American

       with Disabilities Act of 1990 (the “ADA”), 42 U.S.C. § 12188(a), against the Defendant

       as delineated herein.

2.     The Court has jurisdiction pursuant to the following statutes: 28 U.S.C. § 1331, which

       governs actions that arise from the Defendant’s violations of Title III of the ADA, 42

       U.S.C. § 12181, et seq.; 28 U.S.C. § 1331, which gives the District Courts original

       jurisdiction over civil actions arising under the Constitution, laws, or treaties of the

       United States; 28 U.S.C. § 1343(3) and (4), which gives District Courts jurisdiction over
                                               1
     Case: 1:21-cv-00423-JPC Doc #: 1 Filed: 02/23/21 2 of 10. PageID #: 2




     actions to secure civil rights extended by the United States government; and 28 U.S.C. §

     1367, as Count II utilizes the same core of operative facts as Count I, and is therefore

     subject to supplemental jurisdiction.

3.   Venue is proper in the Northern District of Ohio as venue lies in the judicial district of

     the property situs. The Defendant’s property and/or operations, as complained of by

     Plaintiff, are located in this judicial district, where the business of public accommodation

     is conducted, including the acts complained of herein.

                                          PARTIES

4.   Plaintiff, Leland Foster (“Plaintiff” or “Mr. Foster”), is a Fulton County, Ohio resident, is

     sui juris, and qualifies as an individual with disability as defined by the ADA, 42 U.S.C.

     § 12102(2), 28 C.F.R. 36.104.

5.   Defendant West Valley Plaza West LLC, upon information and belief, owns the

     property located at 371-447 W. Bagley Rd., Berea, OH 44017 in Cuyahoga County,

     Ohio, which is a shopping plaza known as West Valley Plaza. Plaintiff has patronized

     Defendant’s property and the facilities thereon previously as a place of public

     accommodation, and he has experienced the barriers to access complained of herein.

6.   Upon information and belief, the shopping plaza owned or operated by the Defendant is

     non-compliant with the remedial provisions of the ADA. As Defendant either owns,

     leases, leases to, or operates a place of public accommodation as defined by the ADA and

     the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104, Defendant is

     responsible for complying with the obligations of the ADA. Defendant’s shopping plaza

     is a place of public accommodation. Defendant’s property fails to comply with the ADA

     and its regulations, as also described further herein.
                                               2
      Case: 1:21-cv-00423-JPC Doc #: 1 Filed: 02/23/21 3 of 10. PageID #: 3




7.    Mr. Foster is an individual diagnosed with cerebral palsy and permanently uses a

      wheelchair for mobility. Plaintiff has difficulty grasping with his hands also as a result of

      his disability. As such, he is substantially limited in performing one or more major life

      activities, including but not limited to, standing and walking, as defined by the ADA and

      its regulations thereto.

8.    Mr. Foster is a Fulton County, Ohio resident who has many friends in the immediate

      areas of Brunswick, Strongsville and Berea whom he established friendships with after

      two decades of adaptive skiing at the Northeast Ohio ski facilities of Brandywine and

      Boston Mills. In addition Mr. Foster has attended rugby tournaments in Berea hosted at

      and around Baldwin Wallace University. Mr. Foster frequents the parks, restaurants,

      shopping centers, businesses establishments and other public accommodations of

      Cuyahoga County and its surrounding area, including the Defendant’s property that form

      the subject of this complaint.

9.    On December 10, 2020, and on other previous occasions, Plaintiff visited Defendant’s

      property where he was a customer, and he plans to return to the property to avail himself

      of the goods and services offered to the public at the property. The Plaintiff has

      encountered architectural barriers at the subject property. The barriers to access at the

      property have endangered his safety and protected access to Defendant’s place of public

      accommodation.

10.   Completely independent of the personal desire to have access to this place of public

      accommodation free of illegal barriers to access, Plaintiff also acts as a "tester" for the

      purpose of discovering, encountering, and engaging discrimination against the disabled in

      public accommodations. When acting as a "tester," Plaintiff employs a routine practice.
                                                3
      Case: 1:21-cv-00423-JPC Doc #: 1 Filed: 02/23/21 4 of 10. PageID #: 4




      Plaintiff personally visits the public accommodation; engages all of the barriers to access,

      or at least all of those that Plaintiff is able to access; and tests all of those barriers to

      access to determine whether and the extent to which they are illegal barriers to access;

      proceeds with legal action to enjoin such discrimination; and subsequently returns to the

      premises to verify its compliance or non-compliance with the ADA and to otherwise use

      the public accommodation as members of the able-bodied community are able to do.

      Independent of other visits, Plaintiff also intends to visit the premises annually to verify

      its compliance or non-compliance with the ADA, and its maintenance of the accessible

      features of the premises. In this instance, Plaintiff, in Plaintiff’s individual capacity as

      customer and as a “tester,” visited the shopping plaza, encountered barriers to access at

      the shopping plaza, and engaged and tested those barriers, suffered legal harm and legal

      injury, and will continue to suffer such harm and injury as a result of the illegal barriers

      to access and the ADA violations set forth herein.

11.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination from the

      Defendant’s non-compliance with the ADA with respect to this property as described but

      not necessarily limited to the allegations contained in this complaint.         Plaintiff has

      reasonable grounds to believe that he will continue to be subjected to discrimination in

      violation of the ADA by the Defendants. Plaintiff desires to visit the Defendant’s place of

      business again on future occasions, not only to avail himself of the goods and services

      available at the property but to assure himself that this property is in compliance with the

      ADA so that he and others similarly situated will have full and equal enjoyment of the

      shopping plaza without fear of discrimination.

12.   The Defendant has discriminated against the individual Plaintiff by denying him access to
                                                4
       Case: 1:21-cv-00423-JPC Doc #: 1 Filed: 02/23/21 5 of 10. PageID #: 5




       the full and equal enjoyment of the goods, services, facilities, privileges, advantages

       and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

13.    The Defendant has discriminated, and is continuing to discriminate, against the Plaintiff

       in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

       1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

       $500,000 or less).

14.    A preliminary inspection of the shopping building owned or operated by Defendant has

       shown that many violations of the ADA exist at the subject property. These violations

       include, but are not limited to:

Parking and Accessible Routes:

          A. Designated accessible parking lacks compliant signage and all accessible parking
             must be marked a minimum of 60 inches above the ground surface, in violation of
             the ADA whose remedy is readily achievable.

          B. Some designated accessible parking access aisles do not lead to an accessible
             route due to curbs, non-compliant ramps, and curb cuts, in violation of the ADA
             whose remedy is readily achievable.

          C. Some designated accessible parking access aisles do not extend the full length of
             the parking space, in violation of the ADA whose remedy is readily achievable.

          D. Some designated accessible parking spaces entirely lack access aisles, in violation
             of the ADA whose remedy is readily achievable.

          E. There are no designated Van accessible parking spaces, in violation of the ADA
             whose remedy is readily achievable.

          F. There are cracks and changes in level along the accessible route connecting the
             designated accessible parking to the building entrances, in violation of the ADA
             whose remedy is readily achievable.

          G. There are cracks and changes in level on the ground surface of the designated
             accessible parking, in violation of the ADA whose remedy is readily achievable.


                                                5
      Case: 1:21-cv-00423-JPC Doc #: 1 Filed: 02/23/21 6 of 10. PageID #: 6




          H. There is excess slope on some of the designated accessible parking spaces, in
             violation of the ADA whose remedy is readily achievable.

Zach’s Steakhouse & Deli


          I. Restroom signage is non-compliant including lacking the international symbol of
             accessibility and tactile braille, in violation of the ADA whose remedy is readily
             achievable.

          J. The men’s restroom lavatory lacks required knee and toe clearance, in violation of
             the ADA whose remedy is readily achievable.

          K. There are amenities in the men’s restroom, including a soap dispenser and hand
             dryer, in excess of allowable reach range, in violation of the ADA whose remedy
             is readily achievable.

          L. The men’s restroom mirror is mounted in excess of 40 inches in height above the
             finish floor to its reflective surface, in violation of the ADA whose remedy is
             readily achievable.

          M. The men’s restroom toilet compartment door is not self-closing, contains a lock
             that requires tight grasping or twisting to operate, lacks door pulls on both sides,
             and swings into required clear floor space around the water closet, in violation of
             the ADA whose remedy is readily achievable.

          N. The men’s restroom water closet entirely lacks both rear and side grab bars, in
             violation of the ADA whose remedy is readily achievable.

          O. The men’s restroom toilet compartment lacks the minimum required clear floor
             space around the water closet for a wheelchair user to operate, in violation of the
             ADA whose remedy is readily achievable.

          P. The men’s restroom toilet paper dispenser is not mounted in the required location,
             in violation of the ADA whose remedy is readily achievable.

          Q. The lowered urinal (accessible) in the men’s restroom lacks required clear floor
             space for a forward approach, in violation of the ADA whose remedy is readily
             achievable.

          R. Upon information and belief, the women’s restroom contains similar barriers to
             accessibility, in violation of the ADA whose remedy is readily achievable.



                                               6
       Case: 1:21-cv-00423-JPC Doc #: 1 Filed: 02/23/21 7 of 10. PageID #: 7




Policies and Procedures:

           S. The Defendant lacks or has inadequate defined policies and procedures for the
              assistance of disabled patrons or required policies for the maintenance of
              accessible features, in violation of the ADA whose remedy is readily achievable.

15.    The discriminatory violations described in Paragraph 14 by the Defendant are not an

       exclusive list of the ADA violations believed to exist at the place of public

       accommodation. Plaintiff requires further inspection of the Defendant’s place of public

       accommodation in order to photograph and measure all of the discriminatory acts

       violating the ADA and all of the barriers to access. The Plaintiff, has been denied access

       to Defendant’s accommodations; benefit of services; activities; and has otherwise been

       discriminated against and damaged by the Defendant, as set forth above. The individual

       Plaintiff, and all others similarly situated will continue to suffer such discrimination,

       injury and damage without the immediate relief provided by the ADA as requested

       herein.   In order to remedy this discriminatory situation, the Plaintiff requires an

       inspection of the Defendant’s place of public accommodation in order to determine all of

       the areas of non-compliance with the Americans with Disabilities Act.



                                COUNT I
             VIOLATION OF THE AMERICANS WITH DISABILITES ACT

16.    Plaintiff restates the allegations of ¶¶1-15 as if fully rewritten here.

17.     The shopping center at issue, as owned or operated by Defendant, is a place of public

        accommodation and service establishment, and as such, must be, but is not, in

        compliance with the Americans with Disabilities Act ("ADA") or Americans with

        Disabilities Act Accessibility Guidelines ("ADAAG").

                                                  7
      Case: 1:21-cv-00423-JPC Doc #: 1 Filed: 02/23/21 8 of 10. PageID #: 8




18.    Plaintiff was unlawfully denied full and equal enjoyment of the goods, services, facilities,

       privileges, and advantages of the property on the basis of disability due to Defendant’s

       failure to comply with Title III of the Americans with Disabilities Act and its

       accompanying regulations, as prohibited by 42 U.S.C. § 12182, et seq. Defendant will

       continue to discriminate against Plaintiff and others with disabilities unless and until

       Defendant is compelled to remove all physical barriers that exist at the facilities,

       including those specifically set forth herein, and make the shopping plaza accessible to

       and usable by persons with disabilities, including Plaintiff.

19.   The Plaintiff, and others similarly-situated, is presently without adequate remedy at law

       and is being damaged by irreparable harm. Plaintiff reasonably anticipates that he will

      continue to suffer irreparable harm unless and until Defendants are required to remove

      the physical barriers, dangerous conditions, and ADA violations that exist at the Facility,

      including those set forth herein.

20.   Pursuant to 42 U.S.C. §12187, Plaintiff requests that the Court issue an injunction

      requiring Defendants to make such readily achievable alterations as are legally required

      to provide full and equal enjoyment of the goods, services, facilities, privileges, and

      advantages on its property to disabled persons. In connection with that relief, Plaintiff

      requests reasonable attorneys’ fees and costs of maintaining this action.

                                COUNT II
            VIOLATION OF OHIO DISABILITY DISCRIMINATION LAW
                           O.R.C. §4112.01 et seq.

21.   Plaintiff restates the allegations of ¶¶1 - 2 0 as if fully rewritten here.

22.   The Defendant operates or owns a "place[s] of public accommodation" pursuant to

      O.R.C. § 4112.01(A)(9).
                                                  8
      Case: 1:21-cv-00423-JPC Doc #: 1 Filed: 02/23/21 9 of 10. PageID #: 9




23.   Defendant has committed an unlawful act pursuant to O.R.C. § 4112.02(G) by denying

      Plaintiff equal access to and use of public accommodations. The Defendant’s acts are

      willful, severe and ongoing. WHEREAS, upon information and belief building permits

      suggest the defendant’s shopping center has been altered with tenant renovations and

      concrete work in 2016, 2008, and 2014, without completing the necessary barrier

      removal for handicap access or applying 20% of the budget to ADA path of travel

      improvements.

24.   Pursuant to O.R.C. §4112.99, Plaintiff is entitled to compensatory and punitive damages as

      necessary to insure justice, in an amount to be determined at trial, but in any event not less

      than $25,000.00, as well as issuance of an injunction requiring Defendant to allow full

      and equal enjoyment of its goods, services, facilities, privileges, and advantages to

      disabled persons.

WHEREFORE, Plaintiff demands,

      For COUNT I, an injunction requiring Defendant to make all readily achievable

      alterations and institute policies and procedures to allow full and equal enjoyment of the

      goods, services, facilities, privileges, and advantages to disabled persons, and the

      reasonable attorneys’ fees and costs of maintaining this action; and,

      For COUNT II, compensatory and punitive damages in an amount to be determined at

      trial, but in any event not less than $25,000.00, as well as issuance of an injunction

      requiring Defendant to allow full and equal enjoyment of the goods, services, facilities,

      privileges, and advantages to disabled persons.

                                             Respectfully Submitted,

                                             Counsel for Plaintiff:
                                                9
Case: 1:21-cv-00423-JPC Doc #: 1 Filed: 02/23/21 10 of 10. PageID #: 10




                                /s/ Owen B Dunn Jr.
                                Owen B. Dunn, Jr., Esq. (0074743)
                                Law Offices of Owen Dunn, Jr.
                                The Ottawa Hills Shopping Center
                                4334 W. Central Ave., Suite 222
                                Toledo, OH 43615
                                (419) 241-9661 – Phone
                                (419) 241-9737 - Facsimile
                                dunnlawoffice@sbcglobal.net

                                and


                                Valerie J. Fatica (0083812)
                                The Ottawa Hills Shopping Center
                                4334 W. Central Ave., Suite 222
                                Toledo, OH 43615
                                (419) 654-1622 – Phone
                                (419) 241-9737 - Facsimile
                                Email: valeriefatica@gmail.com




                                  10
